




Exhibit 10.5


HERCULES OFFSHORE, INC.
2015 LONG-TERM INCENTIVE PLAN
1.    Purpose. The purpose of the Hercules Offshore, Inc. 2015 Long-Term
Incentive Plan (the “Plan”) is to provide a means through which Hercules
Offshore, Inc., a Delaware corporation (the “Company”), and its Affiliates may
attract and retain highly qualified persons to serve as Employees, Non-Employee
Directors and Consultants of the Company and its Affiliates, and to provide a
means whereby those individuals upon whom the responsibilities of the successful
administration and management of the Company and its Affiliates rest, and whose
present and potential contributions to the Company and its Affiliates are of
importance, can acquire and maintain stock ownership or other awards, thereby
strengthening their concern for the welfare of the Company and its Affiliates
and their desire to remain employed by, or continue providing services to, the
Company and its Affiliates. A further purpose of the Plan is to provide such
individuals with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company and its Affiliates. Accordingly,
the Plan provides for the granting of Incentive Stock Options, Options that do
not constitute Incentive Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Dividend Equivalents, Other Stock-Based
Awards, Performance Awards, or any combination of the foregoing, as is best
suited to the circumstances of the particular Employee, Non-Employee Director or
Consultant, as determined by the Committee in its sole discretion.
2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
(a)     “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust, or other organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
(b)     “ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation - Stock Compensation, or any successor accounting standard.
(c)     “Award” means, individually or collectively, any grant of an Option,
SAR, Restricted Stock, Restricted Stock Unit, Dividend Equivalent, Other
Stock-Based Award or Performance Award, together with any other right or
interest granted to a Participant under the Plan.
(d)     “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.
(e)     “Board” means the Board of Directors of the Company.
(f)     “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events:




--------------------------------------------------------------------------------




(i)     The consummation of a reorganization, merger, consolidation or other
transaction, in any case, with respect to which persons who were stockholders
(or members) of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own equity interests representing
at least 51% of the total combined voting power of the Company or the resulting
reorganized, merged or consolidated entity, as applicable;
(ii)     The consummation of a sale, lease, transfer or other disposition of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole (other than to one or more Subsidiaries); or
(iii)     The occurrence of (A) the consummation of a transaction or series of
related transactions in which the Company issues, as consideration for the
acquisition (through a merger, reorganization, stock purchase, asset purchase or
otherwise) of the assets or capital stock of an unaffiliated third party, equity
in the Company representing more than 35% of the outstanding equity of the
Company, calculated as of the consummation of such transaction or transactions,
in conjunction with (B) a change in the composition of the Board, as a result of
which fewer than 50% of the incumbent directors are directors who had been
directors of the Company at the time of the approval by the Board of the
issuance of such equity in the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award that provides for the deferral of compensation
and is subject to the Nonqualified Deferred Compensation Rules, then the
transaction or event described in subsection (i), (ii) or (iii) above with
respect to such Award must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5), and as relates to the
holder of such Award, to the extent required to comply with the Nonqualified
Deferred Compensation Rules.
(g)     “Code” means the Internal Revenue Code of 1986, as amended. References
in the Plan to a section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations thereunder.
(h)     “Committee” means a committee of two or more Non-Employee Directors
designated by the Board to administer the Plan; provided, however, that, unless
otherwise determined by the Board, the Committee shall consist solely of two or
more Non-Employee Directors, each of whom shall be a Qualified Member.
(i)     “Consultant” means any consultant or adviser engaged to provide services
to the Company or any Subsidiary that qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 Registration Statement.
(j)     “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 8(d) of the Plan.
(k)     “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(f), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or to periodic payments on other specified equity securities of the Company or
any Subsidiary or Affiliate; provided, however, that in no event shall a payment
of cash or shares of Stock to the holder of a Restricted Stock Unit pursuant to
Section 6(e)(ii) be considered a Dividend Equivalent.
(l)     “Effective Date” means the date that the Joint Prepackaged Plan of
Reorganization pursuant to Chapter 11 of the Bankruptcy Code (the
“Reorganization Plan”) of the Company and certain of its subsidiaries becomes
effective.




--------------------------------------------------------------------------------




(m)     “Eligible Person” means any Employee, Non-Employee Director or
Consultant.
(n)     “Employee” means any individual who is an employee of the Company or any
Subsidiary.
(o)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References in the Plan to any section of the Exchange Act shall be deemed to
include any amendments or successor provisions thereto and rules thereunder.
(p)     “Fair Market Value” of a share of Stock means, as of any specified date,
(i) if the Stock is traded on a national securities exchange, including The
Nasdaq Stock Market LLC (“NASDAQ”), the closing sales price of a share of Stock,
as reported by such exchange on such date (or if no sales occur on such date, on
the last preceding date on which such sales of Stock are so reported); (ii) if
the Stock is not traded on a national securities exchange, but is traded in the
over-the-counter market, the average between the reported high and low bid and
asked prices for a share of Stock on the most recent date on which the Stock was
publicly traded; or (iii) in the event the Stock is not publicly traded at the
time a determination of its value is required to be made under the Plan, the
amount determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including, without limitation, the Nonqualified Deferred Compensation Rules.
(q)     “Incentive Stock Option” or “ISO” means any Option intended to qualify
as an incentive stock option that complies with the requirements of section 422
of the Code.
(r)     “Non-Employee Director” means an individual elected to the Board by the
stockholders of the Company or by the Board under applicable corporate law and
who is serving on the Board on the Effective Date, or is subsequently elected or
appointed to the Board, and is not an Employee.
(s)     “Nonqualified Deferred Compensation Rules” means the rules set forth in
section 409A of the Code and the Department of Treasury regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the Effective Date.
(t)     “Option” means a right, granted to an Eligible Person under Section
6(b), to purchase shares of Stock at a specified exercise price during specified
time periods and includes both ISOs and Options that do not constitute ISOs.
(u)     “Other Stock-Based Award” means a payment in the form of shares of
Stock, an Award that is valued in whole or in part by reference to, or otherwise
based on, shares of Stock, or a right to purchase shares of Stock, in each case,
granted to an Eligible Person under Section 6(g) as part of a bonus, deferred
compensation or other arrangement.
(v)     “Participant” means a Person who has been granted an Award under the
Plan that remains outstanding, including a Person who is no longer an Eligible
Person.
(w)     “Performance Award” means an Award granted to an Eligible Person under
Section 8 that provides such Eligible Person with an opportunity to earn cash,
shares of Stock or a combination of cash and shares of Stock if certain
performance criteria are satisfied.
(x)     “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company, a trust or other entity; a Person,
together with that Person’s Affiliates and Associates (as those terms are
defined in Rule 12b-2 under the Exchange Act, provided that “registrant” as used
in Rule 12b-2 shall mean the Company), and any Persons acting as a partnership,
limited partnership, joint venture, association, syndicate or other




--------------------------------------------------------------------------------




group (whether or not formally organized), or otherwise acting jointly or in
concert or in a coordinated or consciously parallel manner (whether or not
pursuant to any express agreement), for the purpose of acquiring, holding,
voting or disposing of securities of the Company with such Person, shall be
deemed a single “Person.”
(y)     [intentionally omitted]
(z)     “Qualified Member” means a member of the Committee who is a “nonemployee
director” (within the meaning of Rule 16b-3) and an “outside director” (within
the meaning of Treasury Regulation Section 1.162-27 under section 162(m) of the
Code).
(aa)     “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.
(bb)     “Restricted Stock Unit” means a right granted to an Eligible Person
under Section 6(e) that, to the extent vested, entitles such Eligible Person to
receive a share of Stock, the Fair Market Value of a share of Stock in cash or a
combination thereof.
(cc)     “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act, as such rule may be
amended from time to time, and any successor rule, regulation, or statute
fulfilling the same or a similar function.
(dd)     “Securities Act” means the Securities Act of 1933, as amended.
References in the Plan to any section of the Securities Act shall be deemed to
include any amendments and successor provisions thereto and the rules and
regulations promulgated thereunder.
(ee)     “Stock” means the Company’s common stock, par value $0.01 per share,
and such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 4(e) or 9(c).
(ff)     “Stock Appreciation Right” or “SAR” means a right granted to an
Eligible Person under Section 6(c) entitling such Eligible Person to receive in
Stock or, in the sole discretion of the Committee, cash or a combination of
Stock and cash, equal to the difference between the Fair Market Value of a share
of Stock on the date of exercise and a specified exercise price.
(gg)     “Subsidiary” means, with respect to the Company, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by the Company.
(hh)     “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.
3.     Administration.  
(a)     Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan and Rule 16b-3,
the Committee shall have the authority, in its sole and absolute discretion, to
(i) adopt, amend, and rescind administrative and interpretive rules and
regulations relating to the Plan; (ii) determine the Eligible Persons to whom,
and the time or times at which, Awards shall be granted; (iii) determine the
type or types of Awards to be granted to an Eligible Person and the amount of
cash and/or the number of shares of Stock that shall be the subject of each
Award; (iv) determine the terms and provisions of each Award Agreement (which
need not be identical), including provisions defining or otherwise relating to
(A) the




--------------------------------------------------------------------------------




term and the period or periods and extent of exercisability of the Options, (B)
the extent to which the transferability of shares of Stock issued or transferred
pursuant to any Award is restricted, (C) except as otherwise provided herein,
the effect of termination of employment, or the service relationship with the
Company, of a Participant on the Award, and (D) the effect of approved leaves of
absence (consistent with any applicable regulations of the Internal Revenue
Service); (v) accelerate the time of vesting or exercisability of any Award that
has been granted; (vi) construe the respective Award agreements and the Plan;
(vii) make determinations of the Fair Market Value of the Stock pursuant to the
Plan; (viii) delegate its duties under the Plan (including, but not limited to,
the authority to grant Awards) to such agents as it may appoint from time to
time, provided that the Committee may not delegate its duties where such
delegation would violate state corporate law, or with respect to making Awards
to, or otherwise with respect to Awards granted to, Eligible Persons who are
subject to section 16(b) of the Exchange Act or who are Covered Employees
receiving Awards that are intended to constitute “performance-based
compensation” within the meaning of section 162(m) of the Code; (ix) subject to
Section 10(c), terminate, modify or amend the Plan; and (x) make all other
determinations, perform all other acts, and exercise all other powers and
authority necessary or advisable for administering the Plan, including the
delegation of those ministerial acts and responsibilities as the Committee deems
appropriate. Subject to Rule 16b-3 and section 162(m) of the Code, the Committee
may correct any defect, supply any omission, or reconcile any inconsistency in
the Plan, in any Award, or in any Award Agreement in the manner and to the
extent it deems necessary or desirable to carry the Plan into effect, and the
Committee shall be the sole and final judge of such necessity or desirability.
The determinations of the Committee on the matters referred to in this Section
3(a) shall be final, conclusive and binding on the Company, its Subsidiaries and
Affiliates, the Participants and all other Persons having any interest therein.
(b)     Manner of Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award granted or to be granted to a Participant who is then subject to
section 16 of the Exchange Act in respect of the Company, or relating to an
Award intended to constitute qualified “performance-based compensation” within
the meaning of section 162(m) of the Code, may be taken either (i) by a
subcommittee, designated by the Committee, that is composed solely of two or
more Qualified Members or (ii) by the Committee but with each such member who is
not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that, upon such abstention or recusal, the Committee
remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. Any action of the Committee shall be final, conclusive
and binding on all Persons, including the Company, its Subsidiaries,
stockholders, Participants, Beneficiaries, and transferees under Section 10(a)
or other Persons claiming rights from or through a Participant. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers or managers of the Company or
any of its Subsidiaries, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine, to the extent that
such delegation will not result in the loss of an exemption under Rule 16b-3 for
Awards granted to Participants subject to section 16 of the Exchange Act in
respect of the Company and will not cause Awards intended to qualify as
“performance-based compensation” under section 162(m) of the Code to fail to so
qualify. Any delegation described in this Section 3(b) shall contain such
limitations and restrictions as the Committee may provide and shall comply in
all respects with the requirements of applicable law, including the Delaware
General Corporation Law. The Committee may appoint one or more agents or
advisors to assist it in administering the Plan.




--------------------------------------------------------------------------------




(c)     Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or Employee of the Company or any of its
Subsidiaries, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or Employee of the Company or any of its Subsidiaries
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be fully
indemnified and held harmless by the Company with respect to any such action or
determination.
(d)     No Repricing of Options or Stock Appreciation Rights. Except in
connection with an event described in Section 4(e) or Section 9(c), neither the
Board nor the Committee may make any amendment or adjustment to any outstanding
Option or SAR previously granted under the Plan, and no such amendment or
adjustment shall be made, that reduces or would have the effect of reducing the
exercise price of such Option or SAR, whether through amendment, cancellation,
replacement Awards, repurchase or other means, unless the Company’s stockholders
have approved such amendment or adjustment.
4.     Stock Subject to Plan.
(a)     Overall Number of Shares Available for Delivery. Subject to adjustment
in a manner consistent with any adjustment made pursuant to Sections 4(e) and
9(c), the total number of shares of Stock reserved and available for issuance in
connection with Awards under the Plan shall not exceed 2,000,000 shares.
Notwithstanding any other provision of the Plan to the contrary, the aggregate
grant date fair value (computed as of the date of grant in accordance with
applicable financial accounting rules) of all Awards granted to any Non-Employee
Director during any single calendar year shall not exceed $300,000; provided,
however, that such limitation shall be $600,000 in the first calendar year a
Person becomes a Non-Employee Director.
(b)     Share Counting. Shares of Stock that are issued under the Plan will be
applied to reduce the maximum number of shares of Stock remaining available for
issuance under the Plan; provided, however, that (i) the total number of shares
of Stock reserved and available for issuance in connection with Awards under the
Plan shall not be reduced by shares of Stock subject to an Award under the Plan
that expires or is canceled, forfeited, exchanged, settled in cash or otherwise
terminated, including shares forfeited with respect to Restricted Stock and (ii)
subject to applicable NASDAQ listing requirements, Substitute Awards shall not
reduce the maximum number of shares of Stock remaining available for issuance
under the Plan. Notwithstanding anything to the contrary in this Section 4, the
following shares of Stock will not again become available for issuance under the
Plan: (x) any shares of Stock that would have been issued upon any exercise of
an Option but for the fact that the exercise price of such Option was paid by a
“net exercise” or by a Participant tendering shares of Stock owned by such
Participant (either actually or by attestation); (y) any shares of Stock that
are withheld by the Company, or any shares of Stock owned by a Participant that
are tendered (either actually or by attestation) by such Participant, in either
case to satisfy any tax withholding obligation with respect to an Award; and (z)
shares of Stock subject to a stock-settled SAR issued under the Plan that are
not issued in connection with the settlement of such stock-settled SAR upon its
exercise.
(c)     Share and Value Limitation on Awards. Notwithstanding any other
provision of the Plan to the contrary, subject to adjustment in a manner
consistent with any adjustment made pursuant to Section 4(e) or 9(c), (i) the
maximum number of shares of Stock that may be issued pursuant to the exercise of
Incentive Stock Options granted under the Plan may not exceed 800,000 shares;
(ii) no Participant shall be granted, during any 12-month period, Options or
Stock Appreciation Rights that the Committee intends to qualify as
“performance-based compensation” under section 162(m) of the Code with respect
to more




--------------------------------------------------------------------------------




than 1,000,000 shares of Stock in the aggregate or any other Awards that the
Committee intends to qualify as “performance-based compensation” under section
162(m) of the Code with respect to more than 800,000 shares of Stock; and (iii)
the maximum amount of cash compensation that may be paid under Awards that the
Committee intends to qualify as “performance-based compensation” under section
162(m) of the Code granted to any single Covered Employee during any 12-month
period may not exceed $10,000,000.
(d)     Sources of Stock Delivered. The shares to be delivered under the Plan
shall be made available from (i) authorized but unissued shares of Stock, (ii)
Stock held in the treasury of the Company, or (iii) previously issued shares of
Stock reacquired by the Company, including shares purchased on the open market.
(e)     Adjustments. Upon the occurrence of any “equity restructuring” event
that could result in an additional compensation expense to the Company pursuant
to the provisions of ASC Topic 718 if adjustments to Awards with respect to such
event were discretionary, the Committee shall equitably adjust the number and
type of shares of Stock covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event and shall adjust the
number and type of shares of Stock (or other securities or property) with
respect to which Awards may be granted after such event. Upon the occurrence of
any other similar event that would not result in an accounting charge under ASC
Topic 718 if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards in such manner as it deems appropriate. In the event the Committee makes
any adjustment pursuant to the foregoing provisions of this Section 4(e), the
Committee shall make a corresponding and proportionate adjustment with respect
to the maximum number of shares of Stock that may be delivered with respect to
Awards under the Plan as provided in Section 4(a) and the kind of shares of
Stock or other securities available for grant under the Plan.
5.     Eligibility. Awards may be granted under the Plan only to Persons who are
Eligible Persons at the time of grant thereof. An Award may be granted on more
than one occasion to the same Person, subject to the limitations set forth in
the Plan. The Plan is discretionary in nature, and the grant of Awards by the
Committee is voluntary. The Committee’s selection of an eligible Employee,
Consultant or Non-Employee Director to receive an Award in any year or at any
time shall not require the Committee to select such Employee, Consultant or
Non-Employee Director to receive an Award in any other year or at any other
time. The Committee shall consider such factors as it deems pertinent in
selecting Participants.
6.     Specific Terms of Awards.
(a)     General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(c)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms regarding forfeiture
of Awards in the event of termination of employment by the Participant, or
termination of the Participant’s service relationship with the Company, and
terms permitting a Participant to make elections relating to his or her Award.
The Committee shall retain full power and discretion to accelerate, waive or
modify, at any time, any term or condition of an Award that is not mandatory
under the Plan; provided, however, that the Committee shall not have any
discretion to accelerate, waive or modify any term or condition of an Award that
is intended to qualify as “performance-based compensation” for purposes of
section 162(m) of the Code if such discretion would cause the Award to not so
qualify or to accelerate the terms of payment of any Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules if
such acceleration would subject a Participant to additional taxes under the
Nonqualified Deferred Compensation Rules.




--------------------------------------------------------------------------------




(b)     Options. The Committee is authorized to grant Options to Eligible
Persons on the following terms and conditions:
(i)     Exercise Price. The price at which a share of Stock may be purchased
upon the exercise of an Option shall be determined by the Committee and set
forth in the Award Agreement evidencing such Option; provided, however, that (A)
except in the case of a Substitute Award, the exercise price per share of Stock
under each Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the date the Option is granted; and (B) the exercise price of
each ISO shall not be less than the greater of (1) the par value per share of
Stock subject to such Option or (2) 100% of the Fair Market Value per share of
Stock subject to such Option as of the date of grant of such Option (or, in the
case of an individual who owns (or is deemed to own pursuant to section 424(d)
of the Code) stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company or its parent or any Subsidiary,
110% of the Fair Market Value per share of Stock subject to such Option on the
date of grant of such Option).
(ii)     Time and Method of Exercise. The Committee shall determine the time or
times at which, or the circumstances under which, an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which the exercise price with
respect to an Option may be paid or deemed to be paid, the form of such payment,
including without limitation cash, Stock, other Awards or awards granted under
other plans of the Company or any Subsidiary, or other property (including notes
or other contractual obligations of Participants to make payment on a deferred
basis), and the methods by or forms in which Stock will be delivered or deemed
to be delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d). In the case of an exercise whereby the
exercise price is paid with Stock, such Stock shall be valued as of the date of
exercise. The Award Agreement governing each Option shall set forth the last
date that the Option may be exercised.
(iii)     ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of section 422 of the Code. Except as otherwise
provided in Section 4(e) or 9(c), no term of the Plan relating to ISOs
(including any SAR in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any ISO under section 422 of
the Code, unless the Participant has first requested the change that will result
in such disqualification. ISOs shall not be granted more than 10 years after the
earlier of the adoption of the Plan or the approval of the Plan by the Company’s
stockholders. Notwithstanding the foregoing, the Fair Market Value of shares of
Stock subject to an ISO and the aggregate Fair Market Value of shares of stock
of any parent or subsidiary corporation (within the meaning of sections 424(e)
and (f) of the Code) subject to any other ISO (within the meaning of section 422
of the Code)) of the Company or a parent or subsidiary corporation (within the
meaning of sections 424(e) and (f) of the Code) that are exercisable for the
first time by a Participant in any calendar year may not (with respect to such
Participant) exceed $100,000, or such other amount as may be prescribed under
section 422 of the Code or applicable regulations or rulings from time to time.
As used in the previous sentence, Fair Market Value shall be determined as of
the date the ISOs are granted. Failure to comply with this provision shall not
impair the enforceability or exercisability of any Option, but shall cause the
excess amount of shares to be reclassified in accordance with the Code.
(c)     Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:
(i)     Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive with respect to each share of Stock subject thereto,
upon exercise thereof, the




--------------------------------------------------------------------------------




excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the exercise price of the SAR, as determined by the Committee;
provided, however, that, except in the case of a Substitute Award, the exercise
price under each SAR shall not be less than 100% of the Fair Market Value of a
share of Stock on the date the SAR is granted.
(ii)     Rights Related to Options. An SAR granted pursuant to an Option shall
entitle a Participant, upon exercise, to surrender such Option or any portion
thereof, to the extent unexercised, and to receive payment of an amount computed
pursuant to Section 6(c)(ii)(B). That Option shall then cease to be exercisable
to the extent surrendered. SARs granted in connection with an Option shall be
subject to the terms of the Award Agreement governing such Option, which shall
comply with the following provisions in addition to those applicable to Options:
(A)     An SAR granted in connection with an Option shall be exercisable only at
such time or times and only to the extent that the related Option is exercisable
and shall not be transferable except to the extent that the related Option is
transferable.
(B)     Upon the exercise of an SAR related to an Option, a Participant shall be
entitled to receive payment from the Company of an amount determined by
multiplying: (1) the difference obtained by subtracting the exercise price with
respect to a share of Stock specified in the related Option from the Fair Market
Value of a share of Stock on the date of exercise of such SAR, by (2) the number
of shares as to which such SAR has been exercised.
(iii)     Right Without Option. An SAR granted independent of an Option shall be
exercisable as determined by the Committee and set forth in the Award Agreement
governing the SAR, which Award Agreement shall comply with the following
provisions:
(A)     Each Award Agreement shall state the total number of shares of Stock to
which the SAR relates.
(B)     Each Award Agreement shall state the time or periods in which the right
to exercise the SAR or a portion thereof shall vest and the number of shares of
Stock for which the right to exercise the SAR shall vest at each such time or
period.
(C)     Each Award Agreement shall state the date at which the SARs shall expire
if not previously exercised.
(D)     Each SAR shall entitle a Participant, upon exercise thereof, to receive
payment of an amount determined by multiplying: (1) the difference obtained by
subtracting the Fair Market Value of a share of Stock on the date of grant of
such SAR from the Fair Market Value of a share of Stock on the date of exercise
of such SAR, by (2) the number of shares as to which such SAR has been
exercised.
(iv)     Terms. Except as otherwise provided herein, the Committee shall
determine at the date of grant or thereafter, the time or times at which and the
circumstances under which an SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Participants, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.
The Award Agreement governing each SAR shall set forth the last date that the
SAR may be exercised.




--------------------------------------------------------------------------------




(d)     Restricted Stock. The Committee is authorized to grant Awards of
Restricted Stock to Eligible Persons on the following terms and conditions:
(i)     Grant and Restrictions. Restricted Stock shall be subject to a
substantial risk of forfeiture and such restrictions on transferability and
other restrictions, if any, as the Committee may impose, which restrictions may
lapse separately or in combination at such times, under such circumstances
(including based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Committee may determine
at the date of grant or thereafter. During the restricted period applicable to
the Restricted Stock, the Restricted Stock may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant.
(ii)     Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, the Company shall retain physical possession of the
certificates, and the Committee may require that the Participant deliver a stock
power to the Company, endorsed in blank, relating to the Restricted Stock.
(iii)     Dividends. Unless the Committee, in its sole discretion, determines
otherwise (either in the Award Agreement evidencing an Award of Restricted Stock
or at any time after the grant of an Award of Restricted Stock), any dividends
or distributions (other than regular quarterly cash dividends in the case of
Awards of Restricted Stock that are subject only to service-based vesting
conditions) paid with respect to shares of Stock subject to the unvested portion
of an Award of Restricted Stock, including, without limitation, Stock
distributed in connection with a Stock split or Stock dividend, will be subject
to the same restrictions as the shares of Stock to which such dividends or
distributions relate. The Committee will determine, in its sole discretion,
whether any interest will be paid on such restricted dividends or distributions.
In its discretion, the Committee may provide in any Award Agreement evidencing
an Award of Restricted Stock for the waiver by a Participant of any right to
receive dividends and distributions with respect to shares of Stock subject to
the unvested portion of the Award.
(e)     Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons, subject to the following terms and conditions:
(i)     Award and Restrictions. Settlement of Restricted Stock Units shall occur
upon expiration of the deferral period specified for such Restricted Stock Units
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Restricted Stock Units shall be satisfied by the delivery of cash or Stock in
the amount equal to the Fair Market Value of the specified number of shares of
Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.
(ii)     Payment of Dividends. Unless otherwise determined by the Committee on
the date of grant and specified in the applicable Award Agreement, upon the
Company’s payment of a dividend on its outstanding Stock, the holder of a
Restricted Stock Unit shall be entitled to either cash or shares of unrestricted
Stock having a Fair Market Value equal to the amount of such dividends, which
cash or Stock may either be paid to such holder on the date the Company pays
such dividends on its




--------------------------------------------------------------------------------




outstanding Stock or deferred with respect to such Restricted Stock Units and
the amount or value thereof automatically deemed reinvested in additional
Restricted Stock Units, as determined by the Committee in its sole discretion
and set forth in the applicable Award Agreement.
(f)     Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to an Eligible Person, entitling such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.
(g)     Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(g) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this Section
6(g).
7.     Certain Provisions Applicable to Awards.
(a)     Termination of Employment. Except as provided herein, the treatment of
an Award upon a termination of employment or any other service relationship by
and between a Participant and the Company or any Subsidiary shall be specified
in the agreement controlling such Award.
(b)     Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under any other plan of the Company, or any of its
Subsidiaries or Affiliates, or of any business entity to be acquired by the
Company or any of its Subsidiaries or Affiliates, or any other right of a
Participant to receive payment from the Company or any of its Subsidiaries. Such
additional, tandem and substitute or exchange Awards may be granted at any time.
If an Award is granted in substitution or exchange for any other Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award; provided, however, that any such substitution or
exchange shall not be considered a “repricing” amendment or adjustment of an
Award for purposes of Section 3(d). Awards under the Plan may be granted in lieu
of cash compensation, including in lieu of cash amounts payable under other
plans of the Company or any of its Subsidiaries, in which the value of Stock
subject to the Award is equivalent in value to the cash compensation, or in
which the exercise price or purchase price of the Award in the nature of a right
that may be exercised is equal to the Fair Market Value of the underlying Stock
minus the value of the cash compensation surrendered. Awards granted pursuant to
the preceding sentence shall be designed, awarded and settled in a manner that
does not result in additional taxes under the Nonqualified Deferred Compensation
Rules.




--------------------------------------------------------------------------------




(c)     Term of Awards. Except as specified herein, the term of each Award shall
be for such period as may be determined by the Committee; provided, that in no
event shall the term of any Option or SAR exceed a period of ten years (or such
shorter term as may be required in respect of an ISO under section 422 of the
Code).
(d)     Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Subsidiaries upon the exercise of an Option or other Award
or settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis; provided, however, that any such deferred payment will be
set forth in the agreement evidencing such Award and/or otherwise made in a
manner that will not result in additional taxes under the Nonqualified Deferred
Compensation Rules. Except as otherwise provided herein, the settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change in Control). Installment or deferred
payments may be required by the Committee (subject to Section 10(c), including
the consent provisions thereof in the case of any deferral of an outstanding
Award not provided for in the original Award Agreement) or permitted at the
election of the Participant on terms and conditions established by the Committee
and in compliance with the Nonqualified Deferred Compensation Rules. Payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock. Any deferral shall only be allowed as is
provided in a separate deferred compensation plan adopted by the Company and
shall be made pursuant to the Nonqualified Deferred Compensation Rules. The Plan
shall not constitute an “employee benefit plan” for purposes of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.
(e)     Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
the Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
section 16(b) of the Exchange Act.
(f)     Restrictive Covenants. Each Participant to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the
granting of such Award, to comply with certain non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement applicable to such Award or otherwise
applicable to the Participant (a “Restrictive Covenant Agreement”); provided,
however, to the extent a legally binding right to an Award within the meaning of
the Nonqualified Deferred Compensation Rules is created with respect to a
Participant, such Restrictive Covenant Agreement must be entered into by such
Participant within 30 days following the creation of such legally binding right.
8.     Performance Awards.
(a)     Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its




--------------------------------------------------------------------------------




discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Section 8(b) in the case of a
Performance Award intended to qualify under section 162(m) of the Code.
(b)     Performance Awards Granted to Designated Covered Employees. If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the grant, exercise and/or settlement of such Performance
Award may be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 8(b).
(i)     Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 8(b),
which level may also be expressed in terms of a specified increase or decrease
in the particular criteria compared to a past period. Performance goals shall be
objective and shall otherwise meet the requirements of section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee result in the achievement of performance goals being
“substantially uncertain” at the time the Committee actually establishes the
performance goal or goals. The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
(ii)     Business and Individual Performance Criteria.
(A)     Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified Subsidiaries or
business or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Performance Awards: (1)
basic or diluted earnings per share (before or after taxes); (2) revenue
measures (including, without limitation, gross revenue, net revenue and net
revenue growth); (3) capital expenditures or maintenance capital expenditures;
(4) profitability measures (including, without limitation, gross profit and
operating profit); (5) cash flow (including, without limitation, cash flow from
operations, free cash flow and cash flow return on capital); (6) return on cash
flow, assets, net assets, investment, invested capital, equity or sales; (7)
rate of realization on stock repurchases; (8) economic value added or other
value added measurements; (9) margins (including, without limitation, operating
margin, contribution margin, gross margin, pre-tax income margin and net
margin); (10) net income or net income per share; (11) earnings before or after,
or any combination of, interest, taxes, depreciation, depletion or amortization;
(12) total stockholder return; (13) dividend growth rate; (14) debt reduction,
debt management or average cost of debt; (15) balance sheet management; (16)
employee attrition rate or employee retention rate; (17) market share; (18)
stock performance; (19) credit metrics; (20) interest coverage ratio; (21) cost
or expense measures (including, without limitation, selling, general &
administrative expenses); (22) operational measures (including, without
limitation, environmental compliance, safety and accident rates); (23) fleet
age; (24) average daily operating expense; (25) acquisition cost efficiency;
(26) average day rates; (27) third-party capital sourcing; (28) fleet size and
growth; (29) fleet valuation; (30) operational downtime; (31) rig or liftboat
utilization, margin or revenue; (32) closing of transactions;




--------------------------------------------------------------------------------




(33) marketed or available days; (34) operating days; (35) incidents of
noncompliance; (36) shipyard or repair time; (37) shipyard or repair cost; (38)
operating efficiency; (39) net working capital as a percentage of revenue; (40)
days sales outstanding or days payables outstanding; (41) cash income taxes
paid; (42) effective income tax rate; and (43) any of the above goals determined
on an absolute or relative basis or as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparable
companies.
(B)     Individual Performance Criteria. The grant, exercise and/or settlement
of Performance Awards may also be contingent upon individual performance goals
established by the Committee. If required for compliance with section 162(m) of
the Code, such criteria shall be approved by the stockholders of the Company.
(iii)     Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to ten years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code.
(iv)     Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the criteria set forth in Section 8(b)(ii)
during the given performance period, as specified by the Committee in accordance
with Section 8(b)(iii). The Committee may specify the amount of the Performance
Award pool as a percentage of any of such criteria, a percentage thereof in
excess of a threshold amount, or as another amount which need not bear a
strictly mathematical relationship to such criteria.
(v)     Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall certify the amount, if any, of (A) the
Performance Award pool, and the maximum amount of the potential Performance
Award payable to each Participant in the Performance Award pool, or (B) the
amount of the potential Performance Award otherwise payable to each Participant.
Settlement of such Performance Awards shall be in cash, Stock, other Awards
(including, without limitation, Restricted Stock) or other property, in the
discretion of the Committee. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Covered Employee in respect of a Performance Award subject to this Section 8(b).
The Committee shall specify the circumstances in which such Performance Awards
shall be paid or forfeited in the event of termination of employment by the
Participant prior to the end of a performance period or settlement of
Performance Awards.
(c)     Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to and final settlement of Performance Awards under Section 8(b),
shall be certified in writing in the case of any Award intended to qualify under
section 162(m) of the Code. The Committee may not delegate any responsibility
relating to such Performance Awards.




--------------------------------------------------------------------------------




(d)     Status of Section 8(b) Awards under Section 162(m) of the Code. It is
the intent of the Company that Performance Awards under Section 8(b) granted to
Persons who are designated by the Committee as likely to be Covered Employees
within the meaning of section 162(m) of the Code shall, if so designated by the
Committee, constitute qualified “performance-based compensation” within the
meaning of section 162(m) of the Code. Accordingly, the terms of Sections 8(b),
(c) and (d), including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with section 162(m) of the
Code. The foregoing notwithstanding, because the Committee cannot determine with
certainty whether a given Eligible Person will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a Person designated by the Committee, at
the time of grant of a Performance Award, who is likely to be a Covered Employee
with respect to that fiscal year. If any provision of the Plan or any agreement
relating to such Performance Awards that are designated as intended to comply
with section 162(m) of the Code does not comply or is inconsistent with the
requirements of section 162(m) of the Code, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.
9.     Adjustments.
(a)     Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding. In no event will any action taken by the Committee
pursuant to this Section 9 result in the creation of deferred compensation
within the meaning of the Nonqualified Deferred Compensation Plan Rules.
(b)     Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to Awards theretofore granted
or the purchase price per share, if applicable.
(c)     Change in Control and Other Adjustments. Subject to, and without
limiting the scope of, the provisions of Section 4(e), in the event that the
Committee determines that any distribution (whether in the form of cash, Stock,
other securities, or other property), recapitalization, split, reverse split,
reorganization, merger, Change in Control, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Stock or other securities of the
Company, issuance of warrants or other rights to purchase Stock or other
securities of the Company, or other similar transaction or event affects the
Stock such that an adjustment is determined by the Committee, in its sole
discretion, to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number of shares and type of Stock (or other securities or
property) with respect to which Awards may be granted, (ii) the number of shares
and type of Stock (or other securities or property) subject to outstanding
Awards, and (iii) the grant or exercise price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, that the number of shares of Stock subject to any
Award shall always be a whole number. Further, upon the occurrence of any event
described in the




--------------------------------------------------------------------------------




preceding sentence, the Committee, acting in its sole discretion without the
consent or approval of any holder, may take one or more of the following
actions, which may vary among individual holders and which may vary among
Awards: (A) remove any applicable forfeiture restrictions on any Award; (B)
accelerate the time at which Options or SARs then-outstanding may be exercised
so that such Options or SARs may be exercised in full for a limited period of
time on or before a specified date (before or after such event) fixed by the
Committee, after which specified date all unexercised Options and SARs and all
rights of holders thereunder shall terminate, (C) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Options and SARs held by such holders (irrespective of whether such Options and
SARs are then exercisable under the provisions of the Plan) as of a date, before
or after such event, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and SARs and pay to each holder an amount of
cash per share equal to the excess, if any, of the price per share of Stock, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options and SARs, over the exercise
price(s) under such Options and SARs (except that to the extent the exercise
price under any such Options or SAR is equal to or exceeds such price per share
of Stock as determined by the Committee, in which case no amount shall be
payable with respect to such Option or SAR), or (D) make such adjustments to
Awards then-outstanding as the Committee deems appropriate to reflect such
event; provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Awards then-outstanding.
Notwithstanding anything in the preceding sentence to the contrary, with respect
to an event that constitutes an “equity restructuring” that would be subject to
a compensation expense pursuant to ASC Topic 718, the provisions in Section 4(e)
shall control to the extent they are in conflict with the discretionary
provisions of this Section 9(c); provided, however, that nothing in this Section
9(c) or in Section 4(e) shall be construed as providing any Participant or any
beneficiary of an Award any rights with respect to the “time value,” “economic
opportunity” or “intrinsic value” of an Award or limiting in any manner the
Committee’s actions that may be taken with respect to an Award as set forth
above or in Section 4(e).
(d)     Committee Determinations; No Fractional Interests. Adjustments under
this Section 9 shall be made by the Committee, and its determination as to what
adjustments shall be made and the extent thereof shall be final, binding, and
conclusive. No fractional interest shall be issued under the Plan on account of
any such adjustments.
10.     General Provisions.
(a)     Transferability.
(i)     Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of an Option or SAR, or authorize all
or a portion of an Option or SAR to be granted to a Participant to be on terms
that permit transfer by such Participant; provided that, in either case, the
transferee or transferees must be any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, an individual sharing the Participant’s household (other than a
tenant or Employee of the Company), a trust in which any of the foregoing
individuals have more than fifty percent of the beneficial interest, a
foundation in which any of the foregoing individuals (or the Participant)
control the management of assets, and any other entity in which any of the
foregoing individuals (or the Participant) own more than fifty percent of the
voting interests (collectively, “Permitted Transferees”); provided further that,
(X) there may be no consideration for any such transfer and (Y) subsequent
transfers of Options or SARs transferred as provided above shall be prohibited
except subsequent transfers back to the original holder of the Option or SAR and
transfers to other




--------------------------------------------------------------------------------




Permitted Transferees of the original holder. Agreements evidencing Options or
SARs with respect to which such transferability is authorized at the time of
grant must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 10(a)(i).
(ii)     Qualified Domestic Relations Orders. An Award that is an Option, Stock
Appreciation Right, Restricted Stock Unit, Restricted Stock or other Award may
be transferred, to a Permitted Transferee, pursuant to a domestic relations
order entered or approved by a court of competent jurisdiction upon delivery to
the Company of written notice of such transfer and a certified copy of such
order.
(iii)     Other Transfers. Except as expressly permitted by Sections 10(a)(i)
and 10(a)(ii), Awards (other than ISOs) shall not be transferable other than by
will or the laws of descent and distribution.
(iv)     Effect of Transfer. Following the transfer of any Award as contemplated
by Sections 10(a)(i), 10(a)(ii) and 10(a)(iii), (A) such Award shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer, provided that the term “Participant” shall be deemed to refer to
the Permitted Transferee, the recipient under a qualified domestic relations
order, or the estate or heirs of a deceased Participant or other transferee, as
applicable, to the extent appropriate to enable the Participant to exercise the
transferred Award in accordance with the terms of the Plan and applicable law
and (B) the provisions of the Award relating to exercisability shall continue to
be applied with respect to the original Participant and, following the
occurrence of any applicable events described therein the Awards shall be
exercisable by the Permitted Transferee, the recipient under a qualified
domestic relations order, or the estate or heirs of a deceased Participant, as
applicable, only to the extent and for the periods that would have been
applicable in the absence of the transfer.
(v)     Procedures and Restrictions. Any Participant desiring to transfer an
Award as permitted under Sections 10(a)(i), 10(a)(ii) or 10(a)(iii) shall make
application therefor in the manner and time specified by the Committee and shall
comply with such other requirements as the Committee may require to assure
compliance with all applicable securities laws. The Committee shall not give
permission for such a transfer if (A) it would give rise to short swing
liability under section 16(b) of the Exchange Act or (B) it may not be made in
compliance with all applicable federal, state and foreign securities laws.
(vi)     Registration. To the extent the issuance to any Permitted Transferee of
any shares of Stock issuable pursuant to Awards transferred as permitted in this
Section 10(a) is not registered pursuant to the effective registration statement
of the Company generally covering the shares to be issued pursuant to the Plan
to initial holders of Awards, the Company shall not have any obligation to
register the issuance of any such shares of Stock to any such transferee.
(b)     Taxes. The Company and any of its Subsidiaries are authorized to
withhold from any Award granted, or any payment relating to an Award under the
Plan, including from a distribution of Stock, amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee. Notwithstanding the foregoing, the Company and its Affiliates
may, in its sole discretion and in satisfaction of the foregoing requirement,
withhold or permit the Participant to elect to have the Company withhold a
sufficient number of shares of




--------------------------------------------------------------------------------




Stock that are otherwise issuable to the Participant pursuant to an Award (or
allow the surrender of shares of Stock by the Participant to the Company). The
number of shares of Stock that may be so withheld or surrendered shall be
limited to the number of shares of Stock that have a Fair Market Value on the
date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the applicable minimum statutory withholding rates for U.S.
federal, state, local or non-U.S. income and social insurance taxes and payroll
taxes, as determined by the Committee.
(c)     Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan, including any increase in any share
limitation or any amendment to Section 3(d), shall be subject to the approval of
the Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to the Plan
to stockholders for approval; provided, that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award. The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award Agreement
relating thereto, except as otherwise provided in the Plan; provided, however,
that, without the consent of an affected Participant, no such Committee action
may materially and adversely affect the rights of such Participant under such
Award. For purposes of clarity, any adjustments made to Awards pursuant to
Section 4(e) or 9(c) will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.
(d)     Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Subsidiaries, (ii) interfering in
any way with the right of the Company or any of its Subsidiaries to terminate
any Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Eligible Persons or
Participants, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.
(e)     Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for certain incentive awards.
(f)     Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify
under section 162(m) of the Code. Nothing contained in the Plan shall be
construed to prevent the Company or any of its Subsidiaries from taking any
corporate action which is deemed by the Company or such Subsidiary to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No Employee,
beneficiary or other Person shall have any claim against the Company or any of
its Subsidiaries as a result of any such action.
(g)     Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards or other property




--------------------------------------------------------------------------------




shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
(h)     Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein. If any of the terms or provisions of the Plan or any
Award Agreement conflict with the requirements of Rule 16b-3 (as those terms or
provisions are applied to Eligible Persons who are subject to section 16(b) of
the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if the Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.
(i)     Governing Law. All questions arising with respect to the provisions of
the Plan and Awards shall be determined by application of the laws of the State
of Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to sell and deliver Stock hereunder is subject to applicable federal
and state laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
(j)     Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award Agreement shall require the Company to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. At the time of any exercise of an Option or Stock Appreciation
Right, or at the time of any grant of Restricted Stock, a Restricted Stock Unit,
or other Award the Company may, as a condition precedent to the exercise of such
Option or Stock Appreciation Right or settlement of any Restricted Stock Unit or
other Award, require from the Participant (or in the event of his or her death,
his or her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act or any similar
or superseding statute or statutes, any other applicable state or federal
statute or regulation, or any rule of any applicable securities exchange or
securities association, as then in effect. No Option or Stock Appreciation Right
shall be exercisable and no settlement of any Restricted Stock Unit shall occur
with respect to a Participant unless and until the holder thereof shall have
paid cash or property to, or performed services for, the Company or any of its
Subsidiaries that the Committee believes is equal to or greater in value than
the par value of the Stock subject to such Award.
(k)     Clawback. The Committee shall have the right to provide, in an Award
Agreement or otherwise, or to require a Participant to agree by separate written
or electronic instrument, that all Awards (including any proceeds, gains or
other economic benefit actually or constructively received by the




--------------------------------------------------------------------------------




Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any shares of Stock underlying the Award) shall be subject to the
provisions of any clawback policy implemented by the Company, including, without
limitation, any clawback policy adopted to comply with the requirements of
applicable law, including without limitation the Dodd Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder,
to the extent set forth in such clawback policy and/or in the applicable Award
Agreement.
(l)     Section 409A of the Code. In the event that any Award granted pursuant
to the Plan provides for a deferral of compensation within the meaning of the
Nonqualified Deferred Compensation Rules, it is the general intention, but not
the obligation, of the Company to design such Award to comply with the
Nonqualified Deferred Compensation Rules and such Award should be interpreted
accordingly. Notwithstanding anything in the Plan to the contrary, to the extent
that the Committee determines that any Award under the Plan may be subject to
the Nonqualified Deferred Compensation Rules, the Committee may, without a
Participant’s consent, adopt such amendments to the Plan and the applicable
Award Agreement or take any other actions (including amendments and actions with
retroactive effect), that the Committee, in its sole discretion, determines are
necessary or appropriate to preserve the intended tax treatment of the Award,
including, without limitation, actions intended to (i) exempt such Award from
the Nonqualified Deferred Compensation Rules, or (ii) comply with the
requirements of the Nonqualified Deferred Compensation Rules; provided, however,
that nothing in this Section 10(l) shall create any obligation on the part of
the Company or any of its Affiliates to adopt any such amendment or take any
other such action or any liability for any failure to do so. Notwithstanding
anything herein to the contrary, in no event shall the Company or any of its
Affiliates have any obligation to indemnify or otherwise compensate any
Participant for any taxes or interest imposed under the Nonqualified Deferred
Compensation Rules or similar provisions of state law.
(m)     Participants in Foreign Jurisdictions. Notwithstanding any provision of
the Plan to the contrary, to comply with applicable laws in countries other than
the United States in which the Company and its Subsidiaries operate or have
Employees, Non-Employee Directors or Consultants from time to time, or to ensure
that the Company and its Subsidiaries comply with any applicable requirements of
foreign securities exchanges, the Committee, in its sole discretion, shall have
the power and authority to: (i) determine which Subsidiaries shall be covered by
the Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign securities
exchange; (iv) establish sub-plans and modify exercise procedures and other
terms and procedures, to the extent such actions may be necessary or advisable
(any such sub-plans and/or modifications shall be attached to the Plan as
appendices); provided, however, that no such sub-plans and/or modifications
shall increase the share limitations contained in Section 4; and (v) take any
action, before or after an Award is granted, that it deems advisable to comply
with any applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate any applicable law. For purposes of the Plan, all
references to foreign laws, rules, regulations or taxes shall be references to
the laws, rules, regulations and taxes of any applicable jurisdiction other than
the United States or a political subdivision thereof.
(n)     Term. No Awards may be granted under the Plan on and after the tenth
anniversary of the Effective Date.




